Title: To Thomas Jefferson from the Board of Trade, 6 November 1779
From: Board of Trade
To: Jefferson, Thomas



Sir
Board of Trade Novr. 6th 1779.

We have considered the several letters and papers received from Messrs. Pollock and Lindsey referred by your Excellency to this Board, and beg leave to observe, that it appears therefrom that the late Governor Mr. Henry by virtue of an Act Assembly intituled “an Act for establishing the County of Ilinois” did, on the day ofin the Year one thousand seven hundred and seventy Depute Mr. Joseph Lindsey to contract at New Orleans for sundry Goods, for the use of the Inhabitants of the said County of Ilionois, and that the said Lindsey was furnished with a Bill of Credit for 10,000 Dollars, on Account of the State, to enable him to make the purchase; in consequence of which, and the recommendations of Colo: Clarke and John Todd esquire, Mr. Pollock exerted himself in a very particular manner, and supplyed Mr. Lindsay with Goods to the amount of 10029. 1 Dollars; which Goods were shipped by Mr. Lindsay to Ilinois addressed to the commanding officer there. It appears also that Mr. Pollock has, at various times paid on Account of the State the Drafts of Colo. Clarke, Capt. O’Harra, and Mr. Linn, and the Expences of a Detachment of men to Ilinois, to the amount of 33,388 Dollars. It appears also that Colo. Clarke has drawn Bills on Mr. Pollock to the amount of about 25,000 Dollars, which from necessity Mr. Pollock was obliged to Protest. Concluding from the Papers before this Board, that the Persons drawing the aforementioned sums were legally empowered so to do by the late Governor, we think it highly expedient in justice to Mr. Pollock, and the Credit of our State, that the said sums should be reimbursed as expeditiously as possible, and therefore we beg advice from the honble Board with respect to the most eligible mode of making remittances to Mr. Pollock. It appears impossible, in our present circumstances, to remit in produce; and we beg leave to submit to the consideration of His Excellency in Council, whether it will not be practicable, under the engagements entered into by The Honble Board with Messrs. Penet & Co. of, to impower Mr. Pollock to draw on that House for the amount of his advances, and Colo. Clarke’s Protested Bills. As Mr. Pollock observes it will not be prudent to rest solely on a Credit in France, we beg leave to submit also to His Excellency in Council, whether, in aid thereof, as well as for securing a fund for any future contingencies, in that Quarter,  it may not be advisable for the Honble Board to solicit a Loan of specie from the Governor of Orleans.
The War now carrying on by Spain against our common Enemy affords no unfavourable ground of Hope but that such assistance, on proper application, might be obtained.
Your Excellency was pleased to recommend to our consideration the disposition of the Goods sent by Mr. Lindsay to Ilinois: we are of opinion that if they are not disposed of before he reaches Ilinois, Instructions should be sent the Commanding officer to reserve them for the use of the Troops, and our friendly Indians, which now are or may hereafter be found necessary in that Quarter.
We have the Honor to be Yr. Excellency’s Mo: Obed. Hble Servts.,

j. ambler dun: rose

